
	

114 HR 4197 IH: State Refugee Security Act of 2015
U.S. House of Representatives
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4197
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2015
			Mr. Poe of Texas (for himself, Mr. Farenthold, Mr. Babin, Mr. Weber of Texas, Mr. Barton, Mr. Olson, Mr. Sessions, Mr. Rogers of Alabama, Mr. Salmon, Mr. Loudermilk, Mr. Zinke, Mr. Abraham, Mr. Smith of Texas, Mr. Bridenstine, Mr. Neugebauer, Mr. Pittenger, Mr. Jones, Mr. Gowdy, Mr. King of Iowa, Mr. Blum, Mr. Burgess, Mr. Collins of Georgia, Mr. Duncan of South Carolina, Mr. Culberson, Mr. Jody B. Hice of Georgia, Mr. Posey, Mr. Harris, Mr. Conaway, Mr. Palmer, Mr. Carter of Texas, and Mr. Flores) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to permit the Governor of a State to reject the
			 resettlement of a refugee in that State unless there is adequate assurance
			 that the alien does not present a security risk and for other purposes.
	
	
 1.Short titleThis Act may be cited as the State Refugee Security Act of 2015. 2.Authority of States to reject resettlement of refugeesSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended by adding at the end the following:
			
 (g)Notice of refugee resettlementThe Office of Refugee Resettlement shall notify the State agency responsible for coordinating the placement or resettlement of an alien eligible to be admitted to the United States under this section not later than 21 days before the arrival of such alien in the State.
 (h)State rejection of refugee resettlementNotwithstanding any other provision of law, no alien eligible to be admitted to the United States under this section shall be placed or resettled in a State if the Governor of that State certifies to the Director of the Office of Refugee Resettlement that the Director has failed, in the sole determination of the Governor, to provide adequate assurance that the alien does not present a security risk to the State..
		
